PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/375,490
Filing Date: 12 Dec 2016
Appellant(s): Feria et al.



__________________
George H. Gates
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 1, 2021, appealing the Final Rejection of June 2, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 2, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner:  The 35 USC § 112(b) rejection of claims 1-25.

(2) Response to Argument
Appellant argues that none of the references use less than a total number of antenna elements, when receiving signals.
However, Cummings (US 2016/0093950 A1) discloses receiving signals (Fig. 16; ¶69).  Shurvinton (US 2004/0014502 A1) teaches using a lesser number than a total number of the plurality of antenna elements to broaden the radiation pattern of a phased array antenna, a sub-array of two or more antenna elements from the plurality of antenna elements of the reconfigurable phased array antenna (Fig. 6; ¶56; claim 2), where Fig. 6 illustrates a broader pattern using the middle two elements and a narrower pattern using all six elements, and where ¶56 states that four elements pointed at boresight will produce a boresight of approximately 25 degrees, while six elements pointed at boresight will produce a boresight of approximately 17 degrees.  Shurvinton we know that the directional pattern of a receiving antenna is identical with its directional pattern as a transmitting antenna, provided nonlinear or unilateral devices (such as some ferrite devices) are not employed. Thus, no distinction needs to be made between the transmitting and receiving functions of an antenna in the analysis of radiation characteristics." (emphasis added, p. 1-4, ¶2).  Additionally, Roederer (US 5,151,706 A) states "the antenna is described below essentially in terms of transmission, but all of the teaching can be transposed, mutatis mutandis, to operation in reception merely by applying the principle of reciprocity, with the structure of the circuits and their interconnections remaining the same but with the signals traveling from the antenna array towards the transmit/receive circuits instead of traveling in the opposite direction. Under such circumstances, the amplifier stages which are located in the same positions become low-noise amplifier stages with their inputs being connected to the antenna and their outputs being connected to the transmit/receive circuit. Indeed, both types of amplifier (i.e. power amplifiers for transmission and low-noise amplifiers for reception) may coexist in the same module, providing appropriate duplexing or switching is provided." (emphasis added, col. 1).  Thus, one of ordinary skill in the art would know how to apply the description in terms of transmission in Shurvinton to reception when applying the 

Appellant argues that none of the references teach or suggest that the phased array antenna is switched to a directional mode during the communication with the selected satellite, after the field of regard of the phased array antenna is broadened.
However, Cummings teaches using an omnidirectional pattern in 1610, Fig. 16 and ¶69 and then "narrowing down the direction to a signal transmitting source ... until the nearest single directivity pattern (beam) to the transmitter angular coordinates is determined" in ¶72.  See also ¶33-34 and ¶88-89.  The single directivity pattern (beam) to be used to communicate with the desired satellite has been found and communication can then proceed.

Appellant argues that Cummings never broadens the field of regard for receiving signals.
However, Cummings explicitly illustrates broadening the field of regard in 1018, 1020, 1022, 1024, and 1610, Fig. 16.  See also ¶50 and ¶69.  It is noted that applicant uses the term "field of regard", defined as "the total area that can be captured by an antenna" on p. 1, lines 24-26 of the specification, and not "field of view", defined as "an angular cone perceivable by the antenna at a particular time instant" on p. 1, lines 24-26 of the specification.  In Cummings, the total area that can be captured by an antenna is broadened by the process of Fig. 16.  This is not required by the claim to occur at a particular time instant.
Appellant argues that Cummings never receives the signals with less than all of the antenna elements of the phased array antenna, and thus never changes a phase and amplitude for one or more of the sub-array of two or more antenna elements to spread a beam width for receiving signals from a plurality of satellites.
However, there is nothing in claims 3, 12, and 20 that requires the limitations in these claims to further limit using a lesser number than a total number of the plurality of antennas.  The independent claims require broadening a field of regard, where this broadening using a lesser number than a total number of the plurality of antennas.  The independent claims do not require only using a lesser number than a total number of the plurality of antennas to broaden the field of regard.  Cummings teaches using a phase shift in controlling the radiation pattern in the array (¶40; ¶49; ¶66), where the radiation pattern is used to broaden the field of regard of the antenna (1018, 1020, 1022, 1024, and 1610, Fig. 16).  It is further noted that the claims only require "at least one of a phase and amplitude".










For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/F.H.M./Examiner, Art Unit 3648                                                                                                                                                                                                        
Conferees:
/CASSI J GALT/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        
/Terry Lee Melius/
RQAS – OPQA

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.